Citation Nr: 1730533	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for a lumbar spine disability prior to December 23, 2013, and in excess of 40% disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1992 to August 2003

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016.  As discussed in greater detail below, the record raises the issue of entitlement to a TDIU, to include on an extraschedular basis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated during the December 2013 VA examination that he went to the Denver VA Medical Center in 2002 for evaluation of his low back.  Currently, the VA only has records from the Denver VA Medical Center from December 2013 through May 2016; records from 2002 have not been obtained.  As there appear to be outstanding records, a remand is required in order to obtain those identified VA records.  

The Board notes that the Veteran applied for VA Vocational Rehabilitation in May 2014.  Thus, the Board finds that entitlement to a TDIU has been raised by the record.  Because the issue of TDIU is inextricably intertwined with the Veteran's claim for a higher rating for his lumbar spine disability, the Board finds it must remand the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VAMC records from Denver, from the time period from 2002 to present.  If these records do not exist, this must be expressly noted in the claims file.  

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




